CaS€ 5218-CV-01334-LEK-DEP ent 10 Filed 02/15/19 Page l Of 2

 

County Onondaga
Department of I.aw
.|nhn H. Mulmy Clv|c Canlor. 1 Uth Floor

J.Rymn¢mhon,n MWMMWW.MMME m ibm
°*"Wm Phona.- 315.435211'0 MM,,
F“= 315-435-5129 Munlolothliaaton unit » am a1s.4ssz1aoramlry com unit

millingli

February 15, 2019

Hon. David E. Peebles

U.S. Magistrate Judge

Federal Building & U.S. Courthouse
P.O. Box 7345

Syracuse, NY 1326]

Re: Days, et. al. v. City of Syracuse, et. al.
5:18-cv-01334 (LEK!DEP)

Dear Judge Peebles:

011 behalf of all parties named in the above-referenced case, I am providing the following
status report.

Plaintiffs:

Mr. Oudemool has informed counsel for Defendants that he will be commencing an
Article 78 against the New York State Attomey General and .ludge Miller next week and also
plans to commence a Court of Claims action against the State of New York. He intends to
depose the attorney in charge of the search warrant execution at the local Attomey General’s
office as well as all police officers involved with the matter, particularly the two officers who
detained Mr. Days. Further, Mr. Oudemool has advised Defendants that in lieu of taking
depositions of representatives of the Defendant police agencies, he will accept an affidavit from
the Chief of Police and the Sherif_f attesting to the respective agency’s lack of involvement with
respect to the search of his client’s residence

Mr. Oudemool expects to complete depositions by May 1, 2019, with the further
stipulation that he may join parties and/or amend the pleadings on or before June 3, 2019.

Defendant Countv of Onondaga:

The Sheriff" s Ofiice assures me that they had no involvement whatsoever in the
execution of the search warrant at Plajntiffs’ residence, nor in the detention of Mr. Days. I am
preparing an affidavit to that effect for the Sheriff’ s signature Upon receiving the Sheriff’ s
affidavit attesting to the Sherifi’s Oftice lack of involvement, Mr. Oudemool has indicated that
he will discontinue the action against the Onondaga County Sheriff’ s Oflice and the County of
Onondaga.

Case 5:18-cV-01334-LEK-DEP Document 10 Filed 02/15/19 Page 2 of 2

I-lon. David E. Peebles

February 15, 2019

Page 2

Re: Days v. City of Syracuse, et. al.

Defendant Citv of Svracuse:

Ms. Clarke is in the process of attempting to verify the Syracuse Police Departrnent’s
involvement or lack of involvement in the execution of the search Warrant at Plaintiffs’
residence ln the event that the Syracuse Police had no involvement in the execution of the

warrant or the detention of Mr. Days, Ms. Clarke Will provide an affidavit to that effect and Mr.
Oudemool will discontinue the action against the City of Syracuse.

This matter is scheduled for a telephone conference on April 4, 2019 at 3:00 p.m. Should
the Court require anything further from the parties prior to that date, please advise

Respectfully,

Carol L. Rhinehart

Deputy County Attomey
CLR/dk

cc: Dirk J. Oudemool, Esq.
Erica 'I`. Clarkc, Esq.

